Case 1:19-cr-00402-CJN Document 14 Filed 01/04/21 Page 1 of 2
Case 1:19-cr-00402-CJN Document 14 Filed 01/04/21 Page 2 of 2




                           MICHAEL R. SHERWIN
                           Acting United States Attorney


                           /s/ Kendra D. Briggs______________
                           Kendra D. Briggs
                           Assistant United States Attorney
                           D.C. Bar No. 978769
                           555 4th Street, N.W.
                           Washington, D.C. 20530


                           ERIC S. DREIBAND
                           Assistant Attorney General


                           /s/ Michael J. Songer____________
                           Michael J. Songer
                           Attorney
                           D.C. Bar No. 975029
                           United States Department of Justice
                           Civil Rights Division
                           950 Pennsylvania Ave NW
                           Washington, DC 20530
